Citation Nr: 1744040	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  08-33 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a splenectomy.  

4.  Entitlement to service connection for a right leg disorder.  

5.  Entitlement to service connection for a left leg disorder.  

6.  Entitlement to service connection for an anxiety disorder.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for a low back disorder.  

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a staph infection and a left upper quadrant scar.  

11.  Entitlement to an effective date earlier than September 22, 2014, for the award of a 100 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1964 and from March 1965 to March 1968.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2008 decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  By the February 2007 rating decision, the RO denied the leg, low back, knee, splenectomy, and 38 U.S.C.A. § 1151 claims.  The subsequent March 2008 rating decision denied the Veteran's anxiety disorder, sleep apnea, hypertension, and PTSD claims.  

The Board notes that with respect to the Veteran's low back claim, the RO appears to have made an implicit determination that new and material evidence had been received to reopen that previously denied claim in that it only adjudicated the merits of the underlying service connection claim on a de novo basis and it did not address whether new and material evidence had been received to reopen the claim.  The Board notes the Veteran contended that his claimed lumbosacral strain was a different disability from that addressed in the prior denials because it was a muscle condition, and the prior decisions focused on degenerative disc disease and residuals of lumbar spine surgeries.  Nevertheless, the wording of those decisions makes it clear that the denials were intended to apply to all current low back disabilities.  Moreover, despite the determination reached by the RO, the Board was required to find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran provided testimony at hearings before personnel at the RO in October 2008, and before the undersigned Veterans Law Judge in September 2010.  Transcripts from both hearings have been associated with the Veteran's claims file.  

In April 2012, the Board issued a decision that found that new and material evidence had not been received to reopen the claims of entitlement to service connection for a right knee disorder, a left knee disorder, and for a splenectomy; that dismissed the claims of entitlement to service connection for a right leg disorder, a left leg disorder, an anxiety disorder, sleep apnea, and for hypertension; and that denied the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a staph infection and a left upper quadrant scar.  

In the April 2012 decision, the Board also found that new and material evidence had been received to reopen the claims of entitlement to service connection for a low back disorder and for PTSD, and thereafter remanded the matters for additional development.  By an April 2013 rating decision, the RO granted service connection for PTSD and assigned ratings of 0 percent from February 23, 2007, and 70 percent from March 14, 2013.  Therefore, the issue of entitlement to service connection for PTSD is no longer on appeal.  By rating decision dated in June 2015, a 100 percent rating was assigned from September 22, 2014.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  

In April 2017, the Board vacated the April 2012 decision that found that new and material evidence had not been received to reopen the claims of entitlement to service connection for a right knee disorder, a left knee disorder, and for a splenectomy; that dismissed the claims of entitlement to service connection for a right leg disorder, a left leg disorder, an anxiety disorder, sleep apnea, and for hypertension; and that denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a staph infection and a left upper quadrant scar.  

The issue of entitlement to an effective date earlier than September 22, 2014, for the award of a 100 percent rating for PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  At his September 2010 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the claims of service connection for a bilateral leg disorder, anxiety disorder, sleep apnea, and hypertension.  

2.  Service connection was previously denied for both knees by a November 1994 rating decision.  That denial was upheld by the January 1999 Board decision.  

3.  Service connection was previously denied for splenectomy by an April 2002 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  A January 2004 rating decision denied an application to reopen a claim for service connection for a splenectomy.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  

4.  Although the evidence received since the last prior denials of service connection for the knees and splenectomy were not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate any of these claims, is cumulative and redundant of the evidence of record at the time of the respective last prior final denial, and does not raise a reasonable possibility of substantiating any of these claims.

5.  Any low back problems during service were not chronic.  The Veteran's current low back disorder began years after service and was not caused by any incident of service.  

6.  The record reflects the Veteran developed a staph infection following hernia surgery at the VA in 2003, and has a residual scar as a result thereof.  

7.  The staph infection and residual scarring was not the result of carelessness, negligence, lack of proper skill, error in judgment, lack or appropriate supervision, or a similar instance of fault on the part of VA treatment providers, or an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a right leg disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of the claim of entitlement to service connection for a left leg disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  The criteria for withdrawal of the claim of entitlement to service connection for an anxiety disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

4.  The criteria for withdrawal of the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

5.  The criteria for withdrawal of the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

6.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a right knee disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).  

7.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a left knee disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).  

8.  New and material evidence not having been received to reopen the claim of entitlement to service connection for splenectomy, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).  

9.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

10.  The criteria for compensation under 38 U.S.C.A. § 1151 for staph infection and left upper quadrant scar are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appellate Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at his September 2010 Board hearing, withdrew his appeal regarding the claims of entitlement to service connection for a bilateral leg disorder, anxiety disorder, sleep apnea, and hypertension.  Consequently, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.

II. New and Material Evidence

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Historically, a January 1999 Board decision upheld a November 1994 rating decision which denied service connection for disabilities of both knees.  Nothing indicates the Veteran appealed the January 1999 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, an April 2002 rating decision denied service connection for splenectomy.  A January 2004 rating decision denied an application to reopen a claim for service connection for a splenectomy.  The Veteran was informed of these decisions, including his right to appeal, but did not appeal.  There was no new and material evidence received within one year of the April 2002 and January 2004 RO rating decisions, respectively.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Consequently, the above decisions are all final.  38 U.S.C.A. §§ 7104, 7105.  

Despite the finality of a prior decision, a claim of entitlement to service connection can be reopened and reconsidered if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. §  3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans' Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d at 1362, 1367-68.  

In this case, the evidence of record at the time of the prior denials included the Veteran's service treatment records; statements by and on behalf of the Veteran; the testimony of the Veteran at a January 1996 hearing regarding his knee claims; and various post-service medical records which included findings of current disabilities of both knees and a splenectomy.  

The Veteran essentially contended that his knee disorders and splenectomy were the result of injuries he sustained after being struck by a motor vehicle following a parachute jump.  He also indicated that he sustained additional knee injuries as a result of multiple parachute jumps.  

The Veteran's service treatment records confirm that he was hospitalized in October 1965 after being struck by a jeep following a parachute jump.  It was noted that he sustained injuries to his low back and left side.  He developed left upper abdomen pain, worse with eating and heavy breathing.  Subcapsular rupture of the spleen was suspected at that time.  However, following surgery consult, his symptoms were attributed to a muscle injury and not to the spleen.  The abdominal pain subsided after a couple of days, and he was discharged to duty.  No other reference to the Veteran's spleen is demonstrated in the service treatment records.  Similarly, there was no indication of any knee problems during active service.  Moreover, the lower extremities were clinically evaluated as normal on his 1968 release from active duty examination.  He also indicated on a concurrent report of medical history that he had not experienced a "trick" or locked knee at that time.  

There was also no indication of any knee or spleen disorders on VA medical examinations conducted in December 1972 and August 1975 for nonservice-connected pension purposes.  In fact, the first indication of any such disabilities were years after the Veteran's separation from service.  

The January 1999 Board decision, in pertinent part, denied service connection for disabilities of the knees.  In support of this decision, the Board found that the Veteran's service treatment records showed no complaints of, treatment for, or a diagnosis of a chronic bilateral knee disorder.  The Board also found that no competent medical evidence or opinion had attributed the Veteran's current bilateral knee disorder to his remote military service.  

Records dated in December 2001 reflect the Veteran was hospitalized following a motor vehicle accident, and that a ruptured spleen was noted at that time.  It was also noted that an old scar on the spleen suggested an old injury.

The April 2002 rating decision denied service connection for a splenectomy, noting that the Veteran's spleen was diagnosed as uninjured in 1965.  Although the surgeon in 2001 raised the possibility of an old injury, no evidence linking this injury to military service was submitted by the Veteran.  Further, it was stated that the scarring noted in 2001 was too remote in time to allow a consideration of service connection, and that the evidence did not show the Veteran had a chronic condition of the spleen caused by the in-service injury.  

A January 2004 rating decision denied an application to reopen service connection for a splenectomy.  The rating decision indicated that evidence from the Veteran's hospital admission in 1965 did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and it did not raise a reasonable possibility of substantiating the claim.  It was noted that the report also confirmed that the Veteran had no discernable evidence of an injury to his spleen at that time.  The rating decision also indicated that VA treatment records dated from April 2002 to September 2003 revealed that the Veteran was admitted for right upper quadrant pain on September 1, 2002, and discharged on September 6, 2002.  It was noted that at discharge, the Veteran was notified to follow up if the pain recurred.  The rating decision indicated that while such records were new, they did not raise a reasonable possibility of substantiating the claim for service connection for a splenectomy following an automobile accident in 2001.  

The evidence added to the record since the prior denials of service connection for disabilities of the knees and splenectomy include additional statements by and on behalf of the Veteran, his testimony at the October 2008 and September 2010 hearings, and additional post-service medical records which cover a period through 2013.  

The Board acknowledges that this evidence is "new" to the extent it was not of record at the time of the prior denials.  However, in this case the evidence is cumulative and redundant of that which was previously of record at the time of the prior denials of service connection for knee disorders and a splenectomy, does not relate to an unestablished fact necessary to support any of these claims, and does not present a reasonable possibility of substantiating any of these claims.  

In summary, the additional medical records continue to show bilateral knee disorders.  However, such evidence was of record at the time of the prior denial.  Similarly, there is no dispute that the Veteran underwent a splenectomy in 2001.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  Moreover, in his statements and hearing testimony, the Veteran continues to relate the etiology of these disabilities to in-service injuries from parachute jumps, to include when he was struck by a jeep.  He advanced similar contentions at the time of the prior denials.  He has provided no relevant details or facts that were not known at the time of the prior denials.  Simply put, the status of the present claims is the same as that which was known at the time of the prior denials.  

There being no other evidence of record which supports the Veteran's application to reopen, the Board finds that the evidence received since the last prior denial of service connection for disabilities of the knees and a splenectomy is cumulative and redundant of the evidence of record at the time of the last prior final denials of these claims, does not relate to an unestablished fact necessary to substantiate any of these claims, and does not raise a reasonable possibility of substantiating any of these claims.  As such, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received to reopen the Veteran's knees and splenectomy claims, the Board does not have jurisdiction to consider these claims or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  The appeal with regard to reopening the claims for the Veteran's knees and splenectomy is denied.  

III. Low Back Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a low back disorder that is related to service.  He specifically maintains that he was hospitalized for a low back injury when he was struck by a jeep following a parachute jump during service in 1965.  He indicated that he was hospitalized for four weeks and he has also referred to being paralyzed at that time.  The Veteran essentially asserts that he suffered a low back injury during service and that he has had low back problems since that time.  

The Veteran served on active duty from May 1961 to April 1964 and from March 1965 to March 1968.  

The Veteran's service treatment records for his period of service from May 1961 to April 1964 do not specifically show complaints, findings, or diagnoses of any low back problems.  

His service treatment records for his second period of service from March 1965 to March 1968 indicate that he was treated for low back problems.  An October 1965 hospital narrative summary indicated that the Veteran suffered an injury to his low back and left side on October 12, 1965, when he was struck by a moving jeep following an authorized parachute jump.  The examiner indicated that subsequent to the collision, the Veteran noted the immediate presence of numbness in the low back, legs, and feet, which cleared spontaneously over the twenty minute period following his injury.  It was noted that the Veteran was evacuated immediately from the drop zone to a hospital emergency room and that his only complaint, at that time, was of low back pain radiating to the left anterior abdominal area.  The examiner indicated that the Veteran's past history was significant for congenital hypertrophic pyloric stenosis which was discovered at the age of three weeks.  It was noted that, at that age, he underwent a Ramstedt pyloromyotomy.  

The examiner indicated that the Veteran was admitted to the orthopedic service and that he was placed on bedrest with conservative management of his back problem.  The examiner stated that by the Veteran's third day in the hospital, the spasms in his lumbosacral area, which were noted on admission, had resolved considerably.  The examiner indicated that the Veteran was also treated for left upper quadrant pain at that time.  The examiner stated that by October 17, 1965, the Veteran was clinically greatly improved with subsidence of his left upper quadrant tenderness.  It was noted that over the following nine days, the Veteran's symptoms referable to his lumbosacral strain showed progressive improvement with eventual complete resolution.  The examiner reported that ambulation was carried out on October 19, 1965, which the Veteran carried out without difficulty.  The final diagnosis was strain, severe, lumbosacral musculature, simple.  

An October 1965 clinical record cover sheet related a diagnosis of strain, severe, lumbosacral musculature, simple.  The examiner indicated that the Veteran was struck by a moving jeep after participating in an authorized parachute jump.  There was a notation that the injury was incurred in the line of duty and that the Veteran's commanding officer and surgeon agreed.  

On October 1965 treatment entry noted that the Veteran was being discharged from the hospital following treatment for severe strain of the musculature.  

A November 1965 treatment entry indicated that the Veteran was doing well with no significant complaints.  The examiner stated that the Veteran was not tender over the spine.  It was noted that the Veteran wanted a bed board.  

On a medical history form at the time of the January 1968 separation examination, the Veteran checked that he did not have recurrent back pain.  The reviewing examiner did not refer to any low back problems.  The January 1968 objective separation examination report included a notation that the Veteran's spine and other musculoskeletal system were normal.  

A chronic low back disability was not expressly diagnosed during the Veteran's period of service.  

Post-service private and VA treatment records, including examination reports, show treatment on numerous occasions for variously diagnosed low back disabilities.  Such records also indicate that the Veteran suffered intercurrent low back injuries.  

For example, a March 1970 history and physical examination report from Methodist Hospital noted that the Veteran reported that he began having pain in the right lumbar region four days earlier and that the pain was relieved somewhat.  He stated that when he appeared at work, he was examined by a company physician and thought to have a hernia.  It was noted that he was seen at Methodist Hospital and a urine sample was found to be bloody and he was admitted for a definite diagnosis.  The impression was a right kidney calculus.  

A May 1970 consultation report from Methodist Hospital indicated that the Veteran had a two-month history of back and hip pain following an injury at work which consisted of drilling against a resistance of five hundred pounds.  It was noted that, a few hours later, the Veteran developed pain localized in the sacral midline, with radiation to both iliac crests.  The impression was acute and chronic lumbosacral pain and a possible lumbar disc injury.  The examiner stated that the right quadriceps signs seem to be related to a fracture of the right femur at the age of sixteen.  

An August 1970 operative report from Baptist Hospital noted that the Veteran underwent a lumbar laminectomy.  The postoperative diagnosis was a protruding lumbar disc at L4-L5.  

An August 1970 discharge from Baptist Hospital indicated that in April 1970, the Veteran noted a sudden pain in the low back region radiating into the groin, bilaterally, when he was pulling a carbon block weighing about five hundred pounds at work.  The examiner stated that, subsequently, the Veteran had trouble with pain in his low back radiating down to the left lower extremity to the foot.  It was noted that there had been some numbness in the lateral aspect of the left leg and foot, and that the Veteran limped on the left while walking.  There was a notation that a lumbar laminectomy was performed in August 1970.  The diagnosis was a protruding lumbar disc at L4-L5, left side.  

A December 1972 VA general medical examination report noted that in March 1970, at work, the Veteran injured his back and sustained a ruptured disc.  It was reported that the Veteran had surgery in April 1970.  The examiner indicated that in May 1972, the Veteran again injured his back and had surgery.  The examiner stated that in September 1972, the Veteran had another ruptured disc which was removed at the Norton Infirmary.  It was noted that the first two surgeries were performed at another facility.  As to a diagnosis, the examiner referred to the orthopedic examination diagnosis.  

A December 1972 VA orthopedic examination report noted that the Veteran claimed he was still having trouble with his back and that he was anticipating having a back fusion.  The examiner indicated that the Veteran's history included lumbar disc surgery in 1970, with a reoperation for freeing of the nerve root adhesions in May 1972.  It was noted that in September 1972, the Veteran was re-operated on for supposedly a herniated disc.  The diagnoses included residuals, multiple, lumbar surgeries.  

An August 1975 VA general medical examination report indicated that the Veteran claimed that while working in March 1970, he hurt his back while his right leg was elevated and he was reaching for a carbon block, which was part of a machine, with his right hand.  The Veteran stated that such movement caused a sudden pain in his back, that he went to a community hospital, and that an x-ray revealed negative findings.  It was noted that the Veteran reported that he was taken to another hospital and that a myelogram, at that time, revealed a ruptured disc at L4.  The Veteran indicated that after the surgery was performed in August 1970, his back got a little better and he went back to work in November 1970.  He related that in 1972, he reinjured his back while bending over a sink.  He stated that he later had surgery on L5.  The Veteran indicated that he was sent home, but that he felt no improvement and he returned to the hospital and underwent a third surgery.  The Veteran maintained that he still had pain in his lower back most of the time which was sharp and he had learned to live with it.  The diagnosis was residuals of lumbar surgery, times three, and acupuncture due to a herniated nucleus pulposus.  

A November 1979 VA treatment entry noted that the Veteran reported that he was hit by a jeep which he claimed paralyzed him from his waist down fourteen years earlier.  The examiner stated that the Veteran claimed that he had a subsequent return of the motor function of his legs, as well as sensory deficits, but that he had recurrent pain culminating in a laminectomy and discectomy in 1970 at L3 and L4, and in 1972 at L4 and L5.  It was noted that the Veteran subsequently underwent an excision of scar tissue without improvement in 1972.  The examiner related that the Veteran presently complained of persistent low back pain, as well as posterior leg pain.  It was noted that the Veteran also complained of numbness in the medial aspect of the left foot.  The impression was chronic low back syndrome and status post three low back surgical procedures.  

A June 1981 VA general medical examination report noted that the Veteran had present complaints as to his back and left leg.  The diagnosis was residuals of multiple lumbar spine surgeries, severe.  

A June 1985 VA general medical examination report noted that the Veteran stated that he served approximately eight years in the Army.  The Veteran reported that he was struck by a jeep in 1965.  He stated that following the accident, he had recurrent low back pain which did not prevent his completing three additional years of service.  He indicated that in 1970, following his discharge, he underwent a lumbar laminectomy for a ruptured intervertebral disc at the L4-L5 level.  The Veteran reported that he had additional back surgery performed on two occasions in 1972.  It was noted that all of the back operations were performed at private hospitals.  The Veteran complained of continued low back pain, as well as pain in the left.  The diagnoses included postoperative status post a lumbar laminectomy for a ruptured intervertebral disc at L4 and L5.  

A July 1985 treatment report from M. Lowell, M.D., indicated that the Veteran had chief complaints that included low back and bilateral leg pain, with the left leg greater than the right.  The Veteran reported that in 1965, while in the Army, he made a parachute training drop and that when he hit the ground, he was struck by a jeep, run over, and then dragged by his parachute.  He stated that at that time he was rendered paralyzed in his lower extremities and that he was hospitalized for six to eight weeks.  He reported that he was able to regain strength and movement back in his lower extremities, and that he returned to duty on a limited basis.  The Veteran maintained that since that time, he had persistent low back and left leg pain and discomfort.  He related that he ultimately underwent a lumbar laminectomy in 1970 and that he later underwent two more surgeries in 1972 by private neurosurgeons.  The Veteran indicated that since that time he has had persistent low back and bilateral leg pain, left greater than the right.  The impression was chronic lumbar degenerative disc disease.  

A June 1986 lay statement from the Veteran's ex-wife indicated that that the Veteran was in good health when he left for the Army and that when he returned from Vietnam, he suffered from disorders including severe back pain.  A June 1986 lay statement from his sister-in-law related essentially the same information.  

A June 1986 statement from M. G. Veal, M.D., noted that he was asked to give a statement as to the effect that he treated the Veteran in the late 1960s and 1970s for a back problem followed by an incapacitating venous insufficiency in the extremities.  Dr. Veal stated that, unfortunately, in 1978, the clinic where he was employed disbanded and that records were not available from the office files.  Dr. Veal indicated that he had been able to obtain copies of hospitalizations in the 1970s.  Dr. Veal maintained that he did recall treating the Veteran in the office, especially in May 1974 when he had the Veteran hospitalized.  It was noted that there was a copy of that hospitalization and others in which the Veteran was treated for his back.  Dr. Veal attached treatment records that showed that the Veteran was treated for low back disabilities.  

July 1995 lay statements from the Veteran's family members indicated that the Veteran was in very good health prior to entering the Army, and that upon his return from service, he had excruciating pain in his back.  Such statements maintained that the Veteran was still suffering from chronic pain in his back.  

An August 2000 statement from J. K. Iyer, M.D., noted that the Veteran had been seen by him with a history of chronic low back pain following a parachute accident which occurred in 1965 when he was in the military.  Dr. Iyer stated that, at that time, the Veteran noted immediate numbness in his back and in the left leg.  Dr. Iyer indicated that ever since that time, the Veteran had suffered from ongoing chronic low back pain for several years even though he had been discharged from the service to follow-up and return to an orthopedic clinic.  Dr. Iyer stated that the Veteran had been followed at a VA hospital with a history of low back pain.  It was noted that the Veteran had back surgeries in 1970 and 1972, and that he developed foot drop since the accident.  Dr. Iyer reported that the Veteran was suffering from chronic right sciatica; degenerative osteoarthritis of the lumbar spine; chronic lumbar facet syndrome; and intermittent acute exacerbations of chronic lumbar facet syndrome with right sciatica. 

Dr. Iyer indicated that the causation of the Veteran's back pain was from the parachute jump that occurred in 1965.  Dr. Iyer maintained that the parachute jump caused the ongoing low back pain and that the Veteran was totally incapacitated due to his back injury.  It was noted that the Veteran was totally incapacitated and not capable of any gainful employment.  

An August 2004 statement from a VA physician indicated that he was the attending physician for the Veteran at a VA hospital.  The physician stated that the Veteran had asked him to review his Army medical records when he was hospitalized for an active duty injury in 1965.  The physician reported that he reviewed that record, and that at the time of the Veteran's original injury in 1965, the technology did not exist which would allow a rapid assessment of lumbar discs.  The physician indicated that, in his opinion, it could be argued that the Veteran may have sustained a relatively asymptomatic lumbar disc injury which may have made his back more susceptible to an injury in the future.   

A March 2013 VA back conditions examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was hit by a medical jeep in 1965, and that he stated that he was paralyzed and in the hospital for about four weeks.  The examiner stated that the Veteran's service treatment records showed no paralysis, that he was diagnosed with lumbar strain, and that he was placed on a profile for four weeks without parachuting.  The examiner reported that at separation from the service in 1968, the Veteran self-reported history was negative for lumbar complaints.  It was noted that the Veteran's claims file showed that he had a work related accident in 1970 and that he underwent a L4-L5 laminectomy.  The examiner stated that the Veteran had scar tissue in 1972 and another disc surgery.  The examiner related that the Veteran had a nerve stimulator implanted in 2000.  It was noted that the Veteran stated that he had an automobile accident in 2001 which made his back pain worse.  The examiner stated that the Veteran had bilateral foot drop and that he had pain all the time.  

The diagnoses were a herniated disc; lumbar strain; and degenerative joint disease of the lumbar spine.  The examiner indicated that the claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran was struck by a jeep in 1965, that he was hospitalized and treated conservatively, and that he was diagnosed with lumbar strain.  It was noted that the Veteran was placed on a profile with no parachuting for four week and that he then returned to full duty.  The examiner stated that there was no documented residual of the injury on his separation history and physician in January 1968.  The examiner related that the Veteran had a work related back injury in March 1970, with resultant surgeries to the lumbar spine.  The examiner maintained that one episode of lumbar strain in 1965, with no evidence of residuals on the separation examination and no evidence of continued treatment for the back condition from 1965 to 1968, was not related to the surgery required in 1970 after a work related injury.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are multiple treatment reports of record that included notations that the Veteran reported that he injured his low back during service and that his current low back problems started during that time.  For example, a November 1979 VA treatment entry indicated that the Veteran reported that he was hit by a jeep, which he claimed paralyzed him, from the waist down fourteen years earlier.  The examiner stated that the Veteran claimed that he had a subsequent return of the motor function of his legs, as well as sensory deficits, but that he had recurrent pain culminating in a laminectomy and discectomy in 1970 at L3 and L4, and in 1972 at L4 and L5.  It was noted that the Veteran subsequently underwent an excision of scar tissue without improvement in 1972.  The impression was chronic low back syndrome and status post three low back surgical procedures.  Additionally, a June 1985 VA general medical examination report noted the Veteran reported that he was stuck by a jeep in 1965 and that following the accident, he had recurrent low back pain which did not prevent his completing three additional years of service.  He indicated that in 1970, following his discharge, he underwent a lumbar laminectomy for a ruptured intervertebral disc at the L4-L5 level, and that he had additional back surgery performed on two occasions in 1972.  The diagnoses included postoperative status post a lumbar laminectomy for a ruptured intervertebral disc at L4 and L5.  

Further, a July 1985 treatment entry from Dr. Lowell indicated that the Veteran reported that in 1965, while in the Army, he made a parachute training drop and that when he hit the ground, he was struck by a jeep, run over, and then dragged by his parachute.  It was noted that the Veteran stated that, at that time, he was rendered paralyzed in his lower extremities and that he was hospitalized for six to eight weeks.  The Veteran reported that he was able to regain strength a movement back in his lower extremities, and that he returned to duty on a limited basis.  The Veteran maintained that since that time, he had persistent low back and left leg pain and discomfort.  The impression was chronic lumbar degenerative disc disease.  The Board observes that none of those treatment reports actually include an opinion by the respective examiners that the Veteran's current low back disability is related to his period of service.  Therefore, the Board finds that those treatment reports with statements from the Veteran that he injured his back in service and that his low back problems began in service, are of little probative value.  See also Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a claimant's subjective assertions, unenhanced by additional medical comment, do not constitute competent medical evidence merely because the transcriber happens to be a medical professional).  

The Board observes that an August 2000 statement from Dr. Iyer noted that the Veteran had been seen by him with a history of chronic low back pain following a parachute accident which occurred in 1965 when he was in the military.  Dr. Iyer indicated that ever since that time, the Veteran had suffered from ongoing chronic low back pain for several years even though he had been discharged from the service to follow-up and return to an orthopedic clinic.  Dr. Iyer maintained that the causation of the Veteran's back pain was from the parachute jump that occurred in 1965.  Dr. Iyer maintained that the parachute jump caused the ongoing low back pain.  The Board observes that although Dr. Iyer related the Veteran's current low back disability to his period of service, there is no indication that he reviewed the Veteran's claims file.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accurate consideration of the Veteran's history is essential in this case.  Additionally, Dr. Iyer provided no rationale for the opinion that the Veteran's parachute jump caused his current low back pain.  Further, Dr. Iyer did not specifically discuss the evidence of record of post-service injuries in 1970 and 1972.  Therefore, the Board finds that Dr. Iyer's opinions have little probative value.  

Additionally, the Board notes that an August 2004 statement from a VA physician indicated that the Veteran had asked him to review his Army medical records when he was hospitalized for an active duty injury in 1965.  The physician reported that he reviewed that record, and that at the time of the Veteran's original injury in 1965, the technology did not exist which would allow a rapid assessment of lumbar discs.  The physician indicated that, in his opinion, it could be argued that the Veteran may have sustained a relatively asymptomatic lumbar disc injury which may have made his back more susceptible to an injury in the future.  The Board observes that there is no indication that the physician reviewed more than the Veteran's service treatment records with the injury in 1965.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Additionally, the physician did not provide much in the way of a rationale for his opinion and/or discuss the Veteran's post-service low back injuries.  Further, the Board notes that the physician's opinion is essentially speculative in that terms such as "could be argued" and "may have sustained" were used.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Therefore, the Board finds that the physician's opinion is not very probative in this matter.  

Conversely, the Board observes that the examiner, pursuant to the March 2013 VA back conditions examination report, specifically reviewed the Veteran's claims file.  The examiner found that the Veteran's claimed low back disorder was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner discussed the Veteran's medical history and maintained that one episode of lumbar strain in 1965, with no evidence of residuals on the separation examination and no evidence of continued treatment for the back condition from 1965 to 1968, was not related to the surgery required in 1970 after a work related injury.  The examiner provided reviewed the Veteran's claim file, discussed his medical history, and provided rationales for her opinions.  Therefore, the Board finds that the examiner's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board notes that the probative evidence as a whole provides no continuity of symptomatology of a low back disability since the Veteran's periods of service.  Nor is any current low back disability otherwise medically linked to an incident of service.  There is no indication from a probative medical source that the low back complaints during the Veteran's second period of service, may be reasonably associated with his current low back disability diagnosed no earlier than approximately two years after service.  The medical evidence does not suggest that the Veteran's current low back disability is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his present low back disability began many years after his period of service, without relationship to service.  In March 2013, a VA examiner, after a review of the Veteran's claims files, specifically concluded that the Veteran's current low back disability was not related to his period of service.  

The Veteran has alleged that his current low back disorder had its onset during his period of service.  He has also submitted lay statements from family members that report that he had low back problems immediately after his period of service.  However, while the Veteran (or for that matter his family members), is competent to report that he had a low back injury and/or low back problems during his period of service, he is not competent to relate his currently claimed low back disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus in this specific case.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. 1151

In pertinent part, 38 U.S.C.A § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

Pursuant to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of Section 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish causation, it must be shown that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c).  

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Under the provisions of 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2011).  

The Veteran essentially contends that he incurred a staph infection and a left upper quadrant scar as a result of VA hernia surgery in 2003.  

The Board acknowledges that the record reflects the Veteran developed a staph infection following hernia surgery at the VA in 2003.  Further, the record, to include the November 2006 VA digestive conditions medical examination report conducted with respect to this claim, reflects he has a residual scar in the left quadrant as a result thereof.  In short, the record confirms the Veteran developed the disabilities of staph infection and residual scarring as the result of VA medical treatment.  
Despite the foregoing, the preponderance of the competent medical and other evidence of record reflects the staph infection and residual scarring was not the result of carelessness, negligence, lack of proper skill, error in judgment, lack or appropriate supervision, or a similar instance of fault on the part of VA treatment providers, or an event not reasonably foreseeable.  Although the Veteran contends such is the case, the matters discussed in this case are of a complex medical nature so that medical expertise is required to render such an opinion.  Thus, competent medical evidence is necessary to support such a claim.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

No competent medical evidence is of record which supports a finding that the Veteran's staph infection and residual scarring was the result of one of the requisite elements of fault on the part of VA.  In fact, the November 2006 VA digestive conditions examination report conducted in conjunction with this claim contains a competent medical opinion against such a finding.  The VA examiner, following a review of the claims file, acknowledged that the left quadrant scar was a residual of the staph infection, in that the treatment provided for the staph infection was packing and allowing healing of secondary intention/slow scar, and that such invariably resulted in a retracted depressed scar as the Veteran had currently.  Nevertheless, the examiner noted that such was the standard of care for that known complication of this surgery.  In short, the examiner indicated that both the staph infection and residual scar were foreseeable consequences of the surgery.  Moreover, the examiner stated that there was no obvious evidence that the treatment or surgery was outside of the normal; i.e., it was not carelessness, negligence.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection and left quadrant scar.  


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal regarding the claim of entitlement to service connection for a right leg disorder is dismissed.  

The appeal regarding the claim of entitlement to service connection for a left leg disorder is dismissed.  

The appeal regarding the claim of entitlement to service connection for an anxiety disorder is dismissed.  

The appeal regarding the claim of entitlement to service connection for a sleep apnea is dismissed.  

The appeal regarding the claim of entitlement to service connection for hypertension is dismissed.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for a right knee disorder, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for a left knee disorder, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for splenectomy, the benefit sought on appeal is denied.  

Service connection for a low back disorder is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection and left upper quadrant scar is denied.


REMAND

The remaining issue is entitlement to an effective date earlier than September 22, 2014, for the award of a 100 percent rating for PTSD.  

The Board notes that a June 2015 RO decision increased the rating for the Veteran's service-connected PTSD to 100 percent, effective September 22, 2014.  In July 2015, the Veteran expressed disagreement with that decision.  The RO has not issued a statement of the case as to the issue of entitlement an effective date earlier than September 22, 2014, for the award of a 100 percent rating for PTSD.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following actions:  

Issue the Veteran a statement of the case as to the issue of entitlement to an effective date earlier than SEtpember 22, 2014, for the award of a 100 percent rating for PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


